307 N.Y. 634 (1954)
Hartford Accident and Indemnity Company, Respondent,
v.
First National Bank & Trust Company of Paterson, New Jersey, Defendant, and The People of the State of New York, Appellant.
Court of Appeals of the State of New York.
Argued April 9, 1954.
Decided May 20, 1954
Nathaniel L. Goldstein, Attorney-General (John F. Hmiel, Wendell P. Brown and Thomas Burke of counsel), for appellant.
Andrew Eckel for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Judgment of Special Term affirmed, with costs. Appeal from order of Appellate Division dismissed. No opinion.